Exhibit 1 Supplementary Oil & Gas Information for the Fiscal Year Ended December 31, 2009 SUPPLEMENTARY OIL & GAS INFORMATION (unaudited) This supplementary crude oil and natural gas information is provided in accordance with the United States Financial Accounting Standards Board (“FASB”) Topic 932 – “Extractive Activities – Oil and Gas”, and where applicable is reconciled to the financial information prepared in accordance with generally accepted accounting principles in the United States (“US GAAP”). NET PROVED CRUDE OIL AND NATURAL GAS RESERVES The Company retains qualified independent reserves evaluators to evaluate the Company’s proved crude oil and natural gas reserves. ● For the year ended December 31, 2009 the reports by GLJ Petroleum Consultants Ltd. (“GLJ”) covered 100% of the Company’s synthetic crude oil reserves.With the inclusion of the non-traditional resources within the definition of “oil and gas producing activities” within the SEC’s modernization of oil and gas reporting rules (“Final Rule”), effective January 1, 2010 these reserves volumes are now included within the Company’s crude oil and natural gas reserves totals. ● For the years ended December 31, 2009, and 2008, the reports by Sproule Associates Limited (“Sproule”) covered 100% of the Company’s bitumen, coal bed methane, crude oil and natural gas liquids and natural gas reserves. ● For the years ended December 31, 2007, and 2006 the reports by Sproule and Ryder Scott Company covered 100% of the Company’s bitumen, coal bed methane, crude oil and natural gas liquids and natural gas reserves. Proved crude oil and natural gas reserves, as defined within the SEC’s Regulation S-X, under the Final Rule, are the estimated quantities of oil and gas that geoscience and engineering data demonstrate with reasonable certainty to beeconomically producible, from a given date forward, under known reservoirs under existing economic conditions, operating methods and government regulations. Proved developed reserves are reserves that can be expected to be recovered from existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of drilling a new well; and through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. Estimates of crude oil and natural gas reserves are subject to uncertainty and will change as additional information regarding producing fields and technology becomes available and as future economic and operating conditions change. The following table summarizes the Company’s proved and proved developed crude oil and natural gas reserves, net of royalties, as at December 31, 2009, 2008, 2007, and 2006: Crude Oil and NGLs (mmbbl) Synthetic Crude Oil(1) Bitumen(2) Crude Oil & NGLs North America Total North Sea Offshore West Africa Total Net Proved Reserves Reserves, December 31, 2006 Extensions and discoveries 30 – – 30 Improved recovery 13 6 – 19 Purchases of reserves in place 1 – – 1 Sales of reserves in place – – Production Revisions of prior estimates (3) 66 28 8 Reserves, December 31, 2007 Extensions and discoveries 51 - - 51 Improved recovery 17 6 4 27 Purchases of reserves in place – Sales of reserves in place – Production Economic revisions due to prices 28 8 Revisions of prior estimates 8 38 10 56 Reserves, December 31, 2008 – Extensions and discoveries – 24 6 30 – – 30 Improved recovery – 8 75 83 – – 83 SEC reliable technology(4) – 7 – 7 – – 7 SEC rule transition(5) – Purchases of reserves in place – – 1 1 – – 1 Sales of reserves in place – Production – Economic revisions due to prices – 57 Revisions of prior estimates – 79 11 90 27 Reserves, December 31, 2009 Net proved developed reserves December 31, 2006 63 December 31, 2007 70 December 31, 2008 97 December 31, 2009 94 Prior to December 31, 2009 the Company’s Horizon SCO reserves were reported separately in accordance with the SEC’s Industry Guide 7.With the SEC’s Final Rule in effect January 1, 2010, this synthetic crude oil is now included in the Company’s crude oil and natural gas reserves totals. Bitumen as defined by the SEC, under the Final Rule, “is petroleum in a solid or semi-solid state in natural deposits with a viscosity greater than 10,000 centipoise measured at original temperature in the deposit and atmospheric pressure, on a gas free basis.”Under this definition, all the Company’s thermal and primary heavy oil reserves have been classified as bitumen.Prior to December 31, 2009, these reserves would have been classified within the Company’s conventional crude oil and NGL totals. Revisions of prior estimates for the year ended December 31, 2007 include the impact of economic revisions due to prices. SEC reliable technology accounts for reserves volumes added due to the reserves rule changes. For continuity purposes, with respect to the transition from Industry Guide 7 into the SEC’s Final Rule, the following SCO table has been provided to illustrate the changes in the Company’s Horizon SCO reserves for the 2009 year. Horizon SCO Reserves Net proved (mmbbl) Reserves, December 31, 2008 Production ) Economic revisions due to prices ) Revisions of prior estimates 29 Reserves, December 31, 2009 Natural Gas (bcf) North America North Sea Offshore West Africa Total Net Proved Reserves Reserves, December 31, 2006 37 56 Extensions and discoveries - - Improved recovery 3 - Purchases of reserves in place 12 - - 12 Sales of reserves in place - Production Revisions of prior estimates (1) 41 46 12 99 Reserves, December 31, 2007 81 64 Extensions and discoveries - - Improved recovery 52 6 57 Purchases of reserves in place 77 - - 77 Sales of reserves in place - - Production Economic revisions due to prices 6 Revisions of prior estimates 47 22 Reserves, December 31, 2008 67 94 Extensions and discoveries 92 – – 92 Improved recovery 11 – – 11 Purchases of reserves in place 15 – – 15 Sales of reserves in place – – Production Economic revisions due to prices 12 Revisions of prior estimates 1 Reserves, December 31, 2009 67 85 Net proved developed reserves December 31, 2006 17 12 December 31, 2007 58 53 December 31, 2008 45 89 December 31, 2009 45 81 Revisions of prior estimates for the year ended December 31, 2007include the impact of economic revisions due to prices. CAPITALIZED COSTS RELATED TO CRUDE OIL AND NATURAL GAS ACTIVITIES (millions of Canadian dollars) North America(1) North Sea Offshore West Africa Other Total Proved properties $ 14 $ Unproved properties 4 28 42 Less: accumulated depletion and depreciation ) Net capitalized costs $ 28 $ As at December 31, 2009, the Company’s Oil Sands Mining and Upgrading segment has been included in North America capitalized costs in accordance with revisions to the US Securities and Exchange Commission oil and gas disclosures in Regulations S–K and S–X and FASB Topic 932 – “Extractive Activities – Oil and Gas”. (millions of Canadian dollars) North America North Sea Offshore West Africa Other Total Proved properties $ 14 $ Unproved properties 12 26 40 Less: accumulated depletion and depreciation ) Net capitalized costs $ 26 $ (millions of Canadian dollars) North America North Sea Offshore West Africa Other Total Proved properties $ 14 $ Unproved properties 10 25 39 Less: accumulated depletion and depreciation ) Net capitalized costs $ 25 $ COSTS INCURRED IN CRUDE OIL AND NATURAL GAS ACTIVITIES (millions of Canadian dollars) North America(1) North Sea Offshore West Africa Other Total Property acquisitions Proved $ 6 $ - $ - $ - $ 6 Unproved 69 - - - 69 Exploration 36 1 - Development 2 Costs incurred $ 2 $ Excludes additions related to the Company’s Oil Sands Mining and Upgrading Segment. (millions of Canadian dollars) North America North Sea Offshore West Africa Other Total Property acquisitions Proved $ $ $ 44 $ - $ Unproved 84 1 1 - 86 Exploration 3 - 1 Development - Costs incurred $ 1 $ (millions of Canadian dollars) North America North Sea Offshore West Africa Other Total Property acquisitions Proved $ 55 $ $ - $ - $ 17 Unproved 13 1 - - 14 Exploration 19 - 1 Development - Costs incurred $ 1 $ RESULTS OF OPERATIONS FROM CRUDE OIL AND NATURAL GAS PRODUCING ACTIVITIES The Company’s results of operations from crude oil and natural gas producing activities for the years ended December 31, 2009, 2008, and 2007 are summarized in the following tables: (millions of Canadian dollars) North America(1) North Sea Offshore West Africa Total Crude oil and natural gas revenue, net of royalties and blending costs $ Production ) Transportation ) (8 ) (1 ) ) Depletion, depreciation and amortization(2) Asset retirement obligation accretion ) ) (4 ) ) Petroleum revenue tax - ) - ) Income tax ) Results of operations $ $ $ 91 $ Excludes results of operations from the Company’s Oil Sands Mining and Upgrading segment. Includes the impact of a ceiling test impairment at December 31, 2009 of $993 million, pre-tax. (millions of Canadian dollars) North America North Sea Offshore West Africa Total Crude oil and natural gas revenue, net of royalties and blending costs $ Production ) Transportation ) ) (1 ) ) Depletion, depreciation and amortization(1) Asset retirement obligation accretion ) ) (2 ) ) Petroleum revenue tax - ) - ) Income tax ) Results of operations $ ) $ ) $ $ ) Includes the impact of a ceiling test impairment at December 31, 2008 of $8,665 million, pre-tax. (millions of Canadian dollars) North America North Sea Offshore West Africa Total Crude oil and natural gas revenue, net of royalties and blending costs $ Production ) Transportation ) ) (1 ) ) Depletion, depreciation and amortization ) Asset retirement obligation accretion ) ) (2 ) ) Petroleum revenue tax - ) - ) Income tax ) Results of operations $ STANDARDIZED MEASURE OF DISCOUNTED FUTURE NET CASH FLOWS FROM PROVED CRUDE OIL AND NATURAL GAS RESERVES AND CHANGES THEREIN The following standardized measure of discounted future net cash flows from proved crude oil and natural gas reserves has been computed using the average first-day-of-the-month price during the previous 12-month period, costs as at the balance sheet date and year-end statutory income tax rates. A discount factor of 10% has been applied in determining the standardized measure of discounted future net cash flows. The Company does not believe that the standardized measure of discounted future net cash flows will be representative of actual future net cash flows and should not be considered to represent the fair value of the crude oil and natural gas properties. Actual net cash flows will differ from the presented estimated future net cash flows due to several factors including: ● Future production will include production not only from proved properties, but may also include production from probable and possible reserves; ● Future production of crude oil and natural gas from proved properties will differ from reserves estimated; ● Future production rates will vary from those estimated; ● Future rather than average first-day-of-the-month prices during the previous 12-month period and costs as at the balance sheet date will apply; ●
